                                                       1   ERIC W. SWANIS, ESQ.
                                                           Nevada Bar No. 6840
                                                       2
                                                           GREENBERG TRAURIG, LLP
                                                       3   10845 Griffith Peak Drive, Suite 600
                                                           Las Vegas, Nevada 89135
                                                       4   Telephone: (702) 792-3773
                                                       5   Facsimile: (702) 792-9002
                                                           Email: swanise@gtlaw.com
                                                       6
                                                           CHRISTOPHER J. NEUMANN, ESQ.*
                                                       7
                                                           *Admitted Pro Hac Vice
                                                       8   GREENBERG TRAURIG, LLP
                                                           1144 15th Street, Suite 3300
                                                       9
                                                           Denver, Colorado 80202
                                                      10   Telephone: (303) 572-6500
                                                           Email: neumannc@gtlaw.com
                                                      11
                                                           Counsel for Defendants
                                                      12
GREENBERG TRAURIG, LLP




                                                      13                         IN THE UNITED STATES DISTRICT COURT
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                      14                              FOR THE DISTRICT OF NEVADA
                                  Suite 600




                                                      15
                                                           RUTHANN JOHNSTON,
                                                      16                                                        CASE NO. 3:20-cv-00069-MMD-BNW
                                                                                         Plaintiff,
                                                      17

                                                      18           v.                                             STIPULATION AND ORDER OF
                                                                                                                DISMISSAL WITHOUT PREJUDICE
                                                      19   C. R. BARD, INCORPORATED and BARD                     AS TO DEFENDANTS C. R. BARD,
                                                           PERIPHERAL VASCULAR,                                   INC. AND BARD PERIPHERAL
                                                      20
                                                           INCORPORATED,                                                VASCULAR, INC.
                                                      21
                                                                                          Defendants.
                                                      22

                                                      23          IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned parties,
                                                      24   pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), that the above-captioned case be dismissed without
                                                      25   prejudice as to Defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc., with each party to
                                                      26   bear its own costs.
                                                      27   ///
                                                      28   ///




                                                                                                           1
                                                       1         IT IS SO STIPULATED.

                                                       2         Dated this 27th day of May 2021.

                                                       3   DALIMONTE RUEB STOLLER, LLP                    GREENBERG TRAURIG, LLP

                                                       4

                                                       5
                                                           By:   /s/ Gregory D. Rueb                      By:   /s/ Eric W. Swanis
                                                                 GREGORY D. RUEB, ESQ.                          ERIC W. SWANIS, ESQ.
                                                       6         Admitted Pro Hac Vice                          Nevada Bar No. 6840
                                                                 515 S. Figueroa Street, Suite 1550             10845 Griffith Peak Drive
                                                       7         Los Angeles, California 90071                  Suite 600
                                                                 greg@drlawllp.com                              Las Vegas, Nevada 89135
                                                       8

                                                       9         BRIAN D. NETTLES, ESQ.                         CHRISTOPHER NEUMANN, ESQ.*
                                                                 NETTLES MORRIS                                 *Admitted Pro Hac Vice
                                                      10         1389 Galleria Drive, Suite 200                 1144 15th Street, Suite 3300
                                                                 Henderson, Nevada 89014                        Denver, Colorado 80202
                                                      11         brian@nettlesmorris.com                        neumannc@gtlaw.com
                                                      12
                                                                 Counsel for Plaintiff                          Counsel for Defendants
GREENBERG TRAURIG, LLP




                                                      13
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                      14                                              IT IS SO ORDERED.
                                  Suite 600




                                                      15

                                                      16
                                                                                                      UNITED STATES DISTRICT JUDGE
                                                      17
                                                                                                      Dated this ___          June
                                                                                                                 2nd of __________________, 2021.
                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28




                                                                                                      2
                                                           Case 3:20-cv-00069-MMD-BNW Document 60 Filed 05/28/21 Page 3 of 3



                                                       1                                     CERTIFICATE OF SERVICE

                                                       2          I hereby certify that on May 28, 2021, I caused the foregoing document to be electronically

                                                       3   filed with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

                                                       4   to the CM/ECF participants registered to receive such service.

                                                       5

                                                       6                                                                /s/ Shermielynn Irasga
                                                                                                            An employee of GREENBERG TRAURIG, LLP
                                                       7

                                                       8

                                                       9

                                                      10

                                                      11

                                                      12
GREENBERG TRAURIG, LLP




                                                      13
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                      14
                                  Suite 600




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28




                                                                                                             3
